Citation Nr: 1514521	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  14-11 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to an initial rating higher than 40 percent for bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel






INTRODUCTION

The Veteran served with the recognized Philippine Guerilla Service from October 1943 to February 1946 and with the Regular Philippine Army from February to March 1946.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  In that decision, the RO granted service connection for bilateral hearing loss and assigned an initial 40 percent disability rating, effective from March 14, 2013.

The Veteran testified before the undersigned at a January 2015 hearing at the RO (Travel Board hearing).  A transcript of the hearing has been associated with the file.

In February 2015, the Board granted a motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900 (c) (2014).  38 U.S.C.A. § 7107 (a)(2) (West 2014).

This appeal was processed using the Veteran's Benefits Management System (VBMS) and the Virtual VA claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issue of entitlement to service connection for a cardiac disability has been raised by the record in a January 2013 letter submitted by the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

The evidence suggests that the Veteran's service-connected hearing loss may have worsened since his last VA examination in April 2013.  Specifically, he submitted a February 2014 audiologic examination report from Dr. R.J. Remandaban which indicates that the Veteran's puretone thresholds in both ears were worse than those which were recorded during the April 2013 VA examination.  Given this evidence, VA's duty to obtain a new examination as to the current severity of the Veteran's service-connected hearing loss is triggered.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA audiologic examination to evaluate the current severity of his service-connected hearing loss.

All relevant electronic records contained in VBMS and the Virtual VA system, including a copy of this remand, must be sent to the examiner for review.

All indicated tests and studies, including a puretone audiometry test and a speech recognition test (Maryland CNC test), shall be conducted, and the results of such testing shall be included in the examination report.  The examiner must also fully describe the functional effects of the Veteran's hearing disability.  

The examiner must provide reasons for any opinion given.

2.  If a benefit for which a sufficient substantive appeal has been submitted remains denied, the AOJ shall issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2014).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






